EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
Rejection of claims 1 under 35 U.S.C. 112(b) set forth in the Office Action from 11/06/2020 is withdrawn in response to Remarks/Amendments from 01/27/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claim 6 was indicated as would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the Office Action from 11/06/2020.  Since the Applicant incorporated all of the limitations of claim 6 and of claim 5 from which claim 6 depends (See Claims from 01/27/2021) into independent claim 1, claim 1 and all of the claims depending from claim 1 are allowable.
The closest prior art of record- US 20140162117, US 2015/0255795, US 20100178570, US 20050178570-fail to teach or suggest the combination of limitations of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowed Claims
Claims 1, 3, 4 and 7 are allowed over prior aft of record.
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727